IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,197




EX PARTE ANSON VERNON MOORE, II, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR-17910 IN THE 35TH DISTRICT COURT
FROM BROWN COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of driving while
intoxicated and sentenced to fifty (50) years’ imprisonment.  The Eleventh Court of Appeals
affirmed his conviction.  Moore v. State, No. 11-05-00393-CR, (Tex. App.– Eastland, 2008, pet.
dism’d) (not designated for publication). 
            Applicant contends that his appellate counsel failed to timely notify Applicant that his
conviction had been affirmed and failed to advise him of his right to petition for discretionary review
pro se.
            The trial court has entered findings of fact and conclusions of law recommending the relief
be granted.  We agree.  We find that Applicant has been deprived of his right to petition for
discretionary appeal pro se. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006).  Applicant is
therefore entitled to the opportunity to file an out-of-time petition for discretionary review of the
judgment of the Eleventh Court of Appeals in Cause No. 11-05-00393-CR that affirmed his
conviction in Case No. CR-17910 from the 35th Judicial District Court of Brown County.  Applicant
shall file his petition for discretionary review with the Eleventh Court of Appeals within 30 days of
the date on which this Court’s mandate issues.
 
Delivered: August 19, 2009
Do not publish